Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
  Such claim limitation(s) is/are: 
“consumer” and “consumers”  of electricity or gas in claim 1 and 10
“device” in claim 1 and 10  as in the phrase “device asks an allocation module”
“allocation module” in claims 1 and 10  as in the phrase “device asks an allocation module”

Interpretation:   “consumer” and “consumers”  of electricity or gas in claim 1,7, and 10 are described in Specification to include  “deep fat fryer” (p. 3, ln. 5) ; “dishwasher” ( p. 3, ln. 7); “baking ovens” ( p. 3, ln.9) ; “combi steamers” (p. 7, ln. 23); “pot-type cooking devices” ( p. 7, ln 23); “washing machine”, (p. 7, ln. 30) ; “electric motor” (p. 10, ln. 3).

Interpretation:  “device” in claims 1, 10, and15 .   The Specification p. 13, ll. 7-10 states “…if the devices 10 are cooking devices…”.   This means that devices may be cooking devices or devices which perform some other function.   Specification p. 2, describes a disclosed method as “method for operating a plurality of devices which each contain at least one electrical consumer or gas consumer”.    This description is confusing when applied to “consumers”, interpreted above,  which seem to be stand-along devices in themselves,  for example dishwashers. It is not clear  what device contains a dishwasher or contains a baking oven.   For this reason it is concluded that the term “device” is not clearly defined in the Specification.

Interpretation:  “allocation module” in claims 1,3,7,8,10,11,12,13,14.  Specification (p.2, ll. 31-33, states “ The allocation module can be present physically as a control module.  It is also possible to implement the allocation module purely as software,  which need not be a constituent of one of the devices. “  On the other hand,  Specification p. 2, ll. 10 states “…system is ….provided having a plurality of devices which each have at least one electrical consumer …as well as a controller…having an allocation module.  Neither the term “software” nor the term “control module”  ascribes structural definition to the term “allocation module”.  For this reason it is concluded that the term “allocation module” Is not clearly defined in the specification.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11,14-15   are rejected under 35 U.S.C. 102a(1) as being anticipated by Gatter EP2061131.

Gatter teaches:
Regarding claim 1, a method for operating a plurality of devices( para. 0001, plurality of electric heaters) 
which each contain at least one consumer of electricity (para. 0001, electric heaters)  or gas consumer, with the following steps: 
before it switches on the consumer, the device  asks an allocation module  whether the process can be started  (para. 0008 “master is informed of desired power levels of all connected heaters via the communication devices” .  The “master” is considered to be the allocation module,  and “master is informed” is considered to be the device asking the master whether the process can be started),
 	on the basis of parameters of the requested process parameters of currently running and/or planned processes of at least one  other consumer  and a predefined maximum power value ( para. 0008, “master determines the power consumption of all connected heaters, so that  a predetermined threshold value is not exceeded… “.  Power consumption is considered to process parameter.  Predetermined threshold value is considered to be predefined maximum power value.), 
the allocation module decides whether the requested process is enabled, modified or at least temporarily disabled ( para. 0010, “power consumption determined by master for each heating device”.  Master is considered to be allocation module and determining power consumption is considered to be decision concerning requested process. Determining power consumption is considered to include at least enabling a process that uses power.)  


Regarding claim 2,  the method according to claim 1, characterized in that 
the parameters of the currently running and/or planned processes comprise at least one of the following parameters:
 	remaining cooking time, 
power required for the cooking ( para 0035, “cooking processes …associated power consumption is determined in the controller.”;   Associated power consumption is considered to be the power required for cooking.) ,


power required for the heating-up or preheating  (para. 0009, “controller calculates …available connected load to the heating devices”.  This is considered to be the same parameter as power required for the heating up.  Therefore at least one of the parameters is present.)


Regarding claim 3,  the method according to claim 1, characterized in that
 	the allocation module  can access a database  in which power data and power profiles for different processes are stored ( para. 0010, “master creates a table, wherein the table contains at least the identification of the slave and the master, the power consumption desired by the heating device of the corresponding slave and the power consumption determined by the master for each heating device.” Master is considered to be the allocation module.  Table is considered to be a database. Power consumption desired by the heating device is considered to be power data and power profile.)


Regarding claim 4, the method according to claim 1 characterized in that 
a modified enabling consists of starting or carrying out the process with reduced power (para. 0008, ll. 5-10 “master informed of desired or possible power levels of all the connected heaters.“; para. 0012, “the power consumption of all heating devices can be determined by the master.”   The phrase “desired or possible” suggests that reduced cooking powers are an option for master to select. Selection of such a reduced power is considered to be a modified enabling with reduced power.)

Regarding claim 7,  the method according to claim 1 characterized in that the consumer  makes a decision as to which of them implements the allocation module according to predefined rules.  (para. 0012, “ each device control can be assigned either as a master or as a slave;   para. 0031, after switching on the switched-on heating device 1, the other heating devices 1 [are] queried for their state. If the other heating devices 1 have been switched on later than the switched-on heating device 1The first switched on heating device 1 will now define as master M.”   “Device control” in reference is considered to be “the consumer” in the claim,  since both phrases denote a heating device equipped with a controller and network communications.  Master in reference is selected by process of queries and decisions made by devices communicating with one another,  using pre-defined rule that requires first-turned-on device to become master.  This selection  process is considered to be the same as  selection process wherein “consumer”,  an energy-consuming heating device, decides which of the consumers is to become master.  )

Regarding claim 9,  the method according to claim 8, characterized in that in the "complex prioritization" allocation strategy, if a cooking device is involved,
 at least one of the following priority viewpoints is taken into account: 
deviation from the cooking time expected by the user (para. 0015, “The controller can … run the currently running cooking processes in a modified compared to the normal state mode, for example, slightly delayed”.  Slightly delayed is considered to be deviation from cooking time expected.   ),
 	effect on the cooking state, 
need for user interaction.  


Regarding claim 10,  a system comprising a plurality of devices 
 		which each have at least one consumer of electricity or gas (  para. 0001, electric heaters;  Electric heater is considered to be consumer of electricity.) ;  
as well as a controller  (para. 0021, “… provision of a control device 12 … for each heater“ )  

 		and having an allocation module in which a maximum power value for the consumers  is stored ( para. 0010, “master creates a table wherein …the table contains … the power consumption desired by the heating device…”  Power consumption desired is considered to be maximum power value for the consumers, since consumers will presumably never ask for more power than they desire. )
wherein there is a communications link between the controller of the devices (para. 0008, line 2, communication device)

and the allocation module  via which the controllers can send information about planned and current processes (  para. 0023,ll.5-6,  send and receive data;  data pertains to power consumption of the individual heating devices…total power consumption, para. 0025, ll. 1-3;  Power consumption data is considered to be information about planned and current processes) 
and receive an enabling signal (para. 0022, “the controller can specify cooking process sequences or times for the start of cooking processes”;  The word “specify” is considered to mean that an enabling signal is communicated.   )



Regarding claim 11, system according to claim 10, characterized in that the allocation module  is implemented as a stationary master (  para. 0029, “It is also possible that individual heaters or stations can only be slaves.”   Specification does not define stationary master,  so a stationary master will be considered to be a master that will retain status as a master for an indefinite time period.    A master in a system  wherein the slaves may only be slaves,  as described in para. 0029,  must necessarily be a stationary master,  since no slave has the  potential to replace the existing master. )

Regarding claim 14,  system according to claim 10, characterized in that the allocation module  is implemented as a dynamic master.  ( abstract, “one of the switched-on heating devices is defined by the apparatus controller to be the master “;  claim 1, “one of the apparatus controllers (11) which was previously defined as a slave is defined as the new master (M).“;  The master will remain as master so long as slaves are able to verify that it is operating.  However,  if slaves cannot verify existence of a master,  a capable slave can assume master role. Since the master is subject to change, it is a dynamic master.)



Regarding claim 15, a system according to claim 10  characterized in that the devices come from at least one of the following device groups: 
cooking device, in particular combi steamer or pot-type cooking device (para. 0016, “steamer”),
 deep fat fryer (para 0016, “fryer”, 
dishwasher, 
washing machine, 
cooling unit.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5,6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gatter EP2061131 in view of Lingenheil  EP2868979.
Regarding claim 5,  Gatter teaches the invention of claim 1 as discussed above, but is not specific concerning starting a process only when the power consumption of at least one other process has been reduced.
Lingenheil discloses  the method according to claim 1 characterized in that a modified enabling consists of starting the process only when the power consumption of at least one other process has been reduced ( para. 0043, “If …upcoming cooking processes are intensive …controller can temporarily block … heating devices. “  Controller blocking a heating device is considered to be “power consumption of at least one other processing being reduced. “ Since the blocking is only temporary,  “starting the process” will eventually occur  ).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the invention of Gatter by using the controller to temporarily block heating devices as taught by Lingenheil so that maximum available power limits would not be exceeded.

Regarding claim 6,  Gatter teaches the invention of claim 1 as disclosed above,  but is silent concerning in that a modified enable consists of at least partially bringing forward a process.   
Lingenheil discloses methods according to claim 1 , 
characterized in that a modified enabling consists of at least partially bringing forward a process.  ( para. 0009, “Through the priority list, particularly high-performance cooking processes can be given preference,”;  Specification p. 13, line 9 uses the phrase “brought forward”.  From this context,  the phrase “bring forward a process” is interpreted to mean giving priority to a process.   “Given preference” in the reference is considered to be the same as “bringing forward” in the claim. )


	Regarding claim 16,  Gatter discloses the system according to claim 10 as discussed above but is not specific concerning a display device with which information about an available power and/or proposals for an altered sequence of processes can be displayed to a use.
	Lingenheil discloses system wherein display device is provided with which information about an available power and/or proposals for an altered sequence of processes can be displayed to a user. ( para. 0049,  controller indicates available times for beginning of cooking processes.  Operator can enter that certain food items should be cooked at a certain time…;  The facility for entry of food items and times by operator and indication of available times by controller shows is considered to mean that a display device is present.  The indication of available times for cooking processes is considered to be information about an available power  and/or proposals for sequence of processes.) 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Gatter to include the display device of Lingenheil so that the user will be better able to control the time at which items are cooked.






Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lingenheil EP2868979 in view of Ali et. al. US 6549818.
Regarding claim 12,  Lingenheil teaches: the system according to claim 10  but is not specific concerning whether the allocation module is a server application. 
Ali teaches an allocation module that is a server application (Fig. 1, 58;  col 1, ll. 55-60 “host computer contains …a cooking temperature schedule”;   Cooking temperature schedule is considered to be the same as “power profiles for different processes” Specification p. 3, line 2,  since temperature and power use are related.   Ali shows this function on the far side of an Internet connection;  therefore it is considered to be a server application.  )   

Regarding claim 13,  Lingenheil teaches the system as described in claim 12 but is silent concerning a cloud-based server. 
  Ali teaches  (Fig. 1, 58) a cloud-based server that is accessed via the Internet.  A  computational resource that is accessed via the Internet is considered to be cloud-based,  per common usage. 
It would have been obvious to a person of ordinary skill in the art as of the date of the invention to modify the invention of Lingenheil to employ the remote Internet server 

Other References 
US 2011/0070340 Pechaigner et. al.  is of interest but was not applied.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD V HISKES whose telephone number is (571)272-4693. The examiner can normally be reached M-F 5:30 -5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EDWARD V HISKES/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761